Citation Nr: 1107635	
Decision Date: 02/25/11    Archive Date: 03/09/11

DOCKET NO.  09-05 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1964 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision of the RO in 
Muskogee, Oklahoma, which, in relevant part, denied service 
connection for tinnitus.  

The Veteran testified before the undersigned at an October 2010 
videoconference hearing.  A transcript has been associated with 
the file.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


REMAND

The Board must remand this claim for a new examination.

During development of this claim, the RO arranged a March 2008 
QTC examination.  According to the report, the Veteran denied 
tinnitus at that time.  The claim was denied for lack of a 
current disability.  The Veteran protested in his August 2008 
Notice of Disagreement that he was asked if he had ringing in his 
ears, which he did not.  He indicated that he hears a hum.  
During testimony before the undersigned, the Veteran again 
reported that he hears a high pitched hum intermittently that 
began during service.  

The Board also notes that the Veteran reported significant noise 
exposure after service at the March 2008 QTC examination.  The 
Veteran denied significant post service noise exposure during his 
testimony before the undersigned.  

The Board finds that a new examination would be helpful in 
determining whether the Veteran's subjective complaints of an 
intermittent, high pitched hum constitute a tinnitus disability 
and whether any such disability is related to service.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examinations 
to determine (1) whether a tinnitus 
disability is present, and (2) whether such 
tinnitus disorder is as likely as not 
etiologically related to the inservice noise 
exposure working as a marine hull repairman 
and in weapons training.  The entire claims 
folder and a copy of this REMAND must be made 
available to the physician.  All indicated 
studies should be conducted, and the results 
reviewed before the final opinion.  

It would be helpful if the examiners would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiners should provide a complete 
rationale for any opinion provided.

2.  Then, the RO should readjudicate the 
claim on the merits.  If the benefits sought 
are not granted, the Veteran and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

